         Case 2:19-cv-00088-NT Document 1-5 Filed 02/27/19 Page 1 of 10                           PageID #: 44



                                       
P.O. Box 50428, Indianapolis, IN 46250-0401




JONATHAN K HAMILTON
248 HIGH ST
SANFORD      ME 04073




August 14, 2018

           Loan Number:                       0102390861
           Property Address:                  248 HIGH ST
                                              SANFORD ME 04073

Dear Borrower(s):

We have not received your loan payments for the period of June 1, 2018 through August 1, 2018, which means your
loan is in default. This letter is a demand for payment of the past due amounts causing the loan to be in default and
any other charges that must be paid in order to cure the default, which are:

           Principal, interest, & escrow                         $4,123.59
           Late charges                                          $152.76
           Default Expenses                                      $ .00
           Default Corporate Advances                            $ .00
           Property Inspection Fees                              $45.00
           NSF Fees                                              $ .00
           One Time Draft Fees                                   $ .00
           Payoff Statement Fees                                 $ .00
           Amortization Schedule                                 $ .00
           Optional Insurance                                    $ .00
           Less Amount in Suspense                               $750.94


           Past Due Amount                                       $3,570.41

Interest and fees will continue to accrue after the date of this letter in accordance with the terms of your loan. The
Total Amount Due does not include any amounts that become due after the date of this notice.

You have the right to cure the default by paying the Total Amount Due within 38 days within 38 days after we
have given you this notice . If you do not cure the default by the date stated in this notice, Freedom Mortgage
Corporation may require immediate payment in full, and Freedom Mortgage Corporation or another person may
acquire the Property by means of foreclosure and sale.
If you meet the conditions stated in Section 19 of the Mortgage, you will have the right to have Freedom Mortgage
Corporation’s enforcement of the Mortgage discontinued and to have the Note and Mortgage remain fully effective as
if immediate payment in full had never been required.

You have the right in any lawsuit for foreclosure and sale to argue that you did keep your promises and agreements
under the Note and Mortgage, and to present any other defenses that you may have.


4011
                                                                                                 E           Rev: 03/28/2018
         Case 2:19-cv-00088-NT Document 1-5 Filed 02/27/19 Page 2 of 10                       PageID #: 45



                                       
P.O. Box 50428, Indianapolis, IN 46250-0401




You may have options available other than foreclosure. You may discuss available options with the mortgagee,
the mortgage servicer, or a counselor approved by the United States Department of Housing and Urban
Development (“HUD”). You are encouraged to explore available options prior to the end of the right-to-cure
period .

The contact information for the mortgageehaving authority to modify your mortgage loan to avoid foreclosure is:

                                              Freedom Mortgage Corporation
                                              10500 Kincaid Drive, Suite 111,
                                                Fishers, Indiana 46037-9764
                                                      (855) 690-5900

You may contact a HUD-approved counseling agency operating in Maine to assist mortgagors in the state to avoid
foreclosure using the contact information that is provided with this letter.

HUD-approved counseling is available on FHA guaranteed loans by calling 1-800-569-4287. You may also be
entitled to a face-to-face interview with Freedom Mortgage Corporation if you have an FHA-guaranteed loan. If
you would like to discuss this letter and foreclosure prevention options, or arrange a face-to-face interview, we
encourage you to contact our Customer Care Department immediately at (855) 690-5900, Monday through Friday,
from 8:00am – 10:00pm, and Saturday from 9:00am – 6:00pm, Eastern Time.

You may request mediation to explore options for avoiding foreclosure judgment.

Please telephone Freedom Mortgage Corporation at (855) 690-5900 before you make your payment to confirm the
amount you should pay. Payments must be made in U.S. currency, made payable to Freedom Mortgage
Corporation, and sent to:

                                              Freedom Mortgage Corporation
                                                     P.O. Box 89486
                                                Cleveland, OH 44101-9486

You may access your loan information at your convenience, 24 hours a day, 7 days a week! Simply log on to our
website at www.freedommortgage.com or call our automated phone system at (855) 690-5900. Customer Care
representatives are available to assist you Monday through Friday from 8:00am – 10:00pm and Saturday from 9:00am
– 6:00pm Eastern Time.

Sincerely,

Customer Care Department
Freedom Mortgage Corporation




4011                                                                                                    Rev: 03/28/2018
         Case 2:19-cv-00088-NT Document 1-5 Filed 02/27/19 Page 3 of 10                                   PageID #: 46



                                       
P.O. Box 50428, Indianapolis, IN 46250-0401




The following is a list including the names, addresses and telephone numbers of all counseling agencies approved by
HUD to assist mortgagors in Maine to avoid foreclosure:




                             Phone, Toll‐Free, 
                             Fax Number, 
 Agency Name                                                                 Address         Languages       Parent Organization 
                             Email, Website, 
                             Agency ID 



                             Phone: 207‐626‐4670 
                                                                             353 WATER 
                             Toll‐free: 800‐452‐4668 
                                                                             STREET                          MAINE STATE 
 MAINE STATE                 Fax: 207‐626‐4678 
                                                                             AUGUSTA,        ‐ English       HOUSING 
 HOUSING AUTHORITY           E‐mail: dkjohnson@mainehousing.org  
                                                                             Maine 04330‐                    AUTHORITY 
                             Website: www.mainehousing.org 
                                                                             4665 
                             Agency ID: 84456 
                    Phone: 207‐974‐2403                                      262 Harlow 
                                                                                                             NEIGHBORHOOD 
                    Toll‐free: 888‐424‐0151                                  Street 
                                                                                                             REINVESTMENT 
 PENQUIS COMMUNITY  Fax: 207‐973‐3699                                        PO Box 1162 
                                                                                             ‐ English       CORP. DBA 
 ACTION PROGRAM     E‐mail: hmassow@penquis.org                              BANGOR, 
                                                                                                             NEIGHBORWORKS 
                    Website: www.penquis.org                                 Maine 04401‐
                                                                                                             AMERICA 
                    Agency ID: 81649                                         4952 
                             Phone: 207‐442‐7963 
                             Toll‐free: 800‐221‐2221                         34 Wing Farm 
 MIDCOAST MAINE              Fax: 207‐443‐7447                               Pkwy          ‐ English          
 COMMUNITY ACTION            E‐mail: candice.carpenter@mmcacorp.org          Bath, Maine   ‐ Spanish 
                             Website:www.midcoastmainecommunityaction.org    04530‐1515 
                             Agency ID: 80502 
                             Phone: 207‐338‐6809                             9 Field St Ste 
                                                                                             ‐ English       MAINE STATE 
 WALDO COMMUNITY             E‐mail: N/A                                     201 
                                                                                             ‐ French        HOUSING 
 ACTION PARTNERS             Website: waldocap.org                           Belfast, Maine 
                                                                                             ‐ German        AUTHORITY 
                             Agency ID: 90310                                04915‐6661 
                                                                             30 Federal 
                             Phone: 207‐504‐5900 
                                                                             Street 
 COASTAL                     Toll‐free: 877‐340‐2649                                                         CITIZENS' HOUSING 
                                                                             Suite 100       ‐ English 
 ENTERPRISES,                E‐mail: jason.thomas@ceimaine.org                                               AND PLANNING 
                                                                             BRUNSWICK,      ‐ Spanish 
 INCORPORATED                Website: www.ceimaine.org                                                       ASSOCIATION, INC. 
                                                                             Maine 04011‐
                             Agency ID: 80985 
                                                                             1510 
                             Phone: 207‐553‐7780‐3347                        307 
                             Toll‐free: 800‐339‐6516                         Cumberland 
 AVESTA HOUSING                                                                                              CITIZENS' HOUSING 
                             Fax: 207‐553‐7778                               Avenue 
 DEVELOPMENT                                                                                 ‐ English       AND PLANNING 
                             E‐mail: ndigeronimo@avestahousing.org           PORTLAND, 
 CORPORATION                                                                                                 ASSOCIATION, INC. 
                             Website: www.avestahousing.org                  Maine 04101‐
                             Agency ID: 81144                                4920 
                                                                             309 
                             Phone: 207‐797‐7890                             Cumberland      ‐ English 
                                                                                                             MAINE STATE 
 COMMUNITY                   E‐mail: crwaganje@cflmaine.org                  Ave Ste 202     ‐ French 
                                                                                                             HOUSING 
 FINANCIAL LITERACY          Website: cflme.org/                             Portland,       ‐ Other 
                                                                                                             AUTHORITY 
                             Agency ID: 80649                                Maine 04101‐    ‐ Swahili 
                                                                             4982 



4011                                                                                                               Rev: 03/28/2018
          Case 2:19-cv-00088-NT Document 1-5 Filed 02/27/19 Page 4 of 10                                 PageID #: 47



                                       
P.O. Box 50428, Indianapolis, IN 46250-0401




                             Phone: 866‐232‐9080 
    MONEY                    Toll‐free: 866‐232‐9080                       477 Congress 
                                                                                                            MONEY 
    MANAGEMENT               Fax: 866‐921‐5129                             St 5Th Floor     ‐ English 
                                                                                                            MANAGEMENT 
    INTERNATIONAL ‐          E‐mail:counselinginfo@moneymanagement.org     Portland,        ‐ Spanish 
                                                                                                            INTERNATIONAL INC. 
    SOUTH PORTLAND           Website: www.moneymanagement.org              Maine 04101 
                             Agency ID: 82632 
                                                                                            ‐ Arabic 
                                                                                            ‐ ASL 
                                                                                            ‐ Cambodian 
                                                                                            ‐ Cantonese 
                                                                                            ‐ Chinese 
                                                                                            Mandarin 
                                                                                            ‐ Creole 
                                                                                            ‐ Czech 
                                                                                            ‐ English 
                             Phone: 207‐774‐8211                           88 Federal St    ‐ Farsi 
    PINE TREE LEGAL          Fax: 207‐828‐2300                             PO Box 547       ‐ French 
    ASSISTANCE,              E‐mail: nheald@ptla.org                       PORTLAND,        ‐ Hindi        
    INCORPORATED             Website: www.ptla.org                         Maine 04101‐     ‐ Hmong 
                             Agency ID: 80635                              4205             ‐ Indonesian 
                                                                                            ‐ Korean 
                                                                                            ‐ Polish 
                                                                                            ‐ Portuguese 
                                                                                            ‐ Russian 
                                                                                            ‐ Spanish 
                                                                                            ‐ Swahili 
                                                                                            ‐ Turkish 
                                                                                            ‐ Ukrainian 
                                                                                            ‐ Vietnamese 
                             Phone: 207‐768‐3023‐650 
                             Toll‐free: 800‐432‐7881                       771 Main St 
    AROOSTOOK COUNTY                                                                                        MAINE STATE 
                             Fax: 207‐768‐3021                             PRESQUE ISLE, 
    ACTION PROGRAM,                                                                       ‐ English         HOUSING 
                             E‐mail: jbaillargeon@acap‐me.org              Maine 04769‐
    INC.                                                                                                    AUTHORITY 
                             Website: www.acap‐me.org                      2201 
                             Agency ID: 83641 
                             Phone: 207‐459‐2903                           6 Spruce 
    YORK COUNTY              Fax: 207‐490‐5026                             Street                           CITIZENS' HOUSING 
    COMMUNITY ACTION         E‐mail: Meaghan.Arzberger@yccac.org           SANFORD,         ‐ English       AND PLANNING 
    AGENCY                   Website: www.yccac.org                        Maine 04073‐                     ASSOCIATION, INC. 
                             Agency ID: 81150                              2917 
                             Phone: 207‐333‐6419                           17 Market 
    COMMUNITY 
                             Fax: 207‐795‐4069                             Square                           CITIZENS' HOUSING 
    CONCEPTS, INC. ALSO 
                             E‐mail: homequest@community‐concepts.org      SOUTH PARIS,  ‐ English          AND PLANNING 
    DBA 
                             Website: www.community‐concepts.org           Maine 04281‐                     ASSOCIATION, INC. 
    HOMEQUESTMAINE 
                             Agency ID: 81580                              1533 
                                                                                                            NEIGHBORHOOD 
                             Phone: 800‐542‐8227                           97 Water St 
    KENNEBEC VALLEY                                                                                         REINVESTMENT 
                             E‐mail: N/A                                   Waterville, 
    COMMUNITY ACTION                                                                        ‐ English       CORP. DBA 
                             Website: www.kvcap.org                        Maine 04901‐
    PROGRAM                                                                                                 NEIGHBORWORKS 
                             Agency ID: 81685                              6339 
                                                                                                            AMERICA 

 




4011                                                                                                              Rev: 03/28/2018
88-NT Document 1-5 Filed 02/27/19 Page 5 of
88-NT Document 1-5 Filed 02/27/19 Page 6 of
         Case 2:19-cv-00088-NT Document 1-5 Filed 02/27/19 Page 7 of 10                           PageID #: 50



                                       
P.O. Box 50428, Indianapolis, IN 46250-0401




JONATHAN K HAMILTON
248 HIGH ST
SANFORD      ME 04073




August 14, 2018

           Loan Number:                       0102390861
           Property Address:                  248 HIGH ST
                                              SANFORD ME 04073

Dear Borrower(s):

We have not received your loan payments for the period of June 1, 2018 through August 1, 2018, which means your
loan is in default. This letter is a demand for payment of the past due amounts causing the loan to be in default and
any other charges that must be paid in order to cure the default, which are:

           Principal, interest, & escrow                         $4,123.59
           Late charges                                          $152.76
           Default Expenses                                      $ .00
           Default Corporate Advances                            $ .00
           Property Inspection Fees                              $45.00
           NSF Fees                                              $ .00
           One Time Draft Fees                                   $ .00
           Payoff Statement Fees                                 $ .00
           Amortization Schedule                                 $ .00
           Optional Insurance                                    $ .00
           Less Amount in Suspense                               $750.94


           Past Due Amount                                       $3,570.41

Interest and fees will continue to accrue after the date of this letter in accordance with the terms of your loan. The
Total Amount Due does not include any amounts that become due after the date of this notice.

You have the right to cure the default by paying the Total Amount Due within 38 days within 38 days after we
have given you this notice . If you do not cure the default by the date stated in this notice, Freedom Mortgage
Corporation may require immediate payment in full, and Freedom Mortgage Corporation or another person may
acquire the Property by means of foreclosure and sale.
If you meet the conditions stated in Section 19 of the Mortgage, you will have the right to have Freedom Mortgage
Corporation’s enforcement of the Mortgage discontinued and to have the Note and Mortgage remain fully effective as
if immediate payment in full had never been required.

You have the right in any lawsuit for foreclosure and sale to argue that you did keep your promises and agreements
under the Note and Mortgage, and to present any other defenses that you may have.


4011                                                                                                         Rev: 03/28/2018
         Case 2:19-cv-00088-NT Document 1-5 Filed 02/27/19 Page 8 of 10                       PageID #: 51



                                       
P.O. Box 50428, Indianapolis, IN 46250-0401




You may have options available other than foreclosure. You may discuss available options with the mortgagee,
the mortgage servicer, or a counselor approved by the United States Department of Housing and Urban
Development (“HUD”). You are encouraged to explore available options prior to the end of the right-to-cure
period .

The contact information for the mortgageehaving authority to modify your mortgage loan to avoid foreclosure is:

                                              Freedom Mortgage Corporation
                                              10500 Kincaid Drive, Suite 111,
                                                Fishers, Indiana 46037-9764
                                                      (855) 690-5900

You may contact a HUD-approved counseling agency operating in Maine to assist mortgagors in the state to avoid
foreclosure using the contact information that is provided with this letter.

HUD-approved counseling is available on FHA guaranteed loans by calling 1-800-569-4287. You may also be
entitled to a face-to-face interview with Freedom Mortgage Corporation if you have an FHA-guaranteed loan. If
you would like to discuss this letter and foreclosure prevention options, or arrange a face-to-face interview, we
encourage you to contact our Customer Care Department immediately at (855) 690-5900, Monday through Friday,
from 8:00am – 10:00pm, and Saturday from 9:00am – 6:00pm, Eastern Time.

You may request mediation to explore options for avoiding foreclosure judgment.

Please telephone Freedom Mortgage Corporation at (855) 690-5900 before you make your payment to confirm the
amount you should pay. Payments must be made in U.S. currency, made payable to Freedom Mortgage
Corporation, and sent to:

                                              Freedom Mortgage Corporation
                                                     P.O. Box 89486
                                                Cleveland, OH 44101-9486

You may access your loan information at your convenience, 24 hours a day, 7 days a week! Simply log on to our
website at www.freedommortgage.com or call our automated phone system at (855) 690-5900. Customer Care
representatives are available to assist you Monday through Friday from 8:00am – 10:00pm and Saturday from 9:00am
– 6:00pm Eastern Time.

Sincerely,

Customer Care Department
Freedom Mortgage Corporation




4011                                                                                                    Rev: 03/28/2018
         Case 2:19-cv-00088-NT Document 1-5 Filed 02/27/19 Page 9 of 10                                   PageID #: 52



                                       
P.O. Box 50428, Indianapolis, IN 46250-0401




The following is a list including the names, addresses and telephone numbers of all counseling agencies approved by
HUD to assist mortgagors in Maine to avoid foreclosure:




                             Phone, Toll‐Free, 
                             Fax Number, 
 Agency Name                                                                 Address         Languages       Parent Organization 
                             Email, Website, 
                             Agency ID 



                             Phone: 207‐626‐4670 
                                                                             353 WATER 
                             Toll‐free: 800‐452‐4668 
                                                                             STREET                          MAINE STATE 
 MAINE STATE                 Fax: 207‐626‐4678 
                                                                             AUGUSTA,        ‐ English       HOUSING 
 HOUSING AUTHORITY           E‐mail: dkjohnson@mainehousing.org  
                                                                             Maine 04330‐                    AUTHORITY 
                             Website: www.mainehousing.org 
                                                                             4665 
                             Agency ID: 84456 
                    Phone: 207‐974‐2403                                      262 Harlow 
                                                                                                             NEIGHBORHOOD 
                    Toll‐free: 888‐424‐0151                                  Street 
                                                                                                             REINVESTMENT 
 PENQUIS COMMUNITY  Fax: 207‐973‐3699                                        PO Box 1162 
                                                                                             ‐ English       CORP. DBA 
 ACTION PROGRAM     E‐mail: hmassow@penquis.org                              BANGOR, 
                                                                                                             NEIGHBORWORKS 
                    Website: www.penquis.org                                 Maine 04401‐
                                                                                                             AMERICA 
                    Agency ID: 81649                                         4952 
                             Phone: 207‐442‐7963 
                             Toll‐free: 800‐221‐2221                         34 Wing Farm 
 MIDCOAST MAINE              Fax: 207‐443‐7447                               Pkwy          ‐ English          
 COMMUNITY ACTION            E‐mail: candice.carpenter@mmcacorp.org          Bath, Maine   ‐ Spanish 
                             Website:www.midcoastmainecommunityaction.org    04530‐1515 
                             Agency ID: 80502 
                             Phone: 207‐338‐6809                             9 Field St Ste 
                                                                                             ‐ English       MAINE STATE 
 WALDO COMMUNITY             E‐mail: N/A                                     201 
                                                                                             ‐ French        HOUSING 
 ACTION PARTNERS             Website: waldocap.org                           Belfast, Maine 
                                                                                             ‐ German        AUTHORITY 
                             Agency ID: 90310                                04915‐6661 
                                                                             30 Federal 
                             Phone: 207‐504‐5900 
                                                                             Street 
 COASTAL                     Toll‐free: 877‐340‐2649                                                         CITIZENS' HOUSING 
                                                                             Suite 100       ‐ English 
 ENTERPRISES,                E‐mail: jason.thomas@ceimaine.org                                               AND PLANNING 
                                                                             BRUNSWICK,      ‐ Spanish 
 INCORPORATED                Website: www.ceimaine.org                                                       ASSOCIATION, INC. 
                                                                             Maine 04011‐
                             Agency ID: 80985 
                                                                             1510 
                             Phone: 207‐553‐7780‐3347                        307 
                             Toll‐free: 800‐339‐6516                         Cumberland 
 AVESTA HOUSING                                                                                              CITIZENS' HOUSING 
                             Fax: 207‐553‐7778                               Avenue 
 DEVELOPMENT                                                                                 ‐ English       AND PLANNING 
                             E‐mail: ndigeronimo@avestahousing.org           PORTLAND, 
 CORPORATION                                                                                                 ASSOCIATION, INC. 
                             Website: www.avestahousing.org                  Maine 04101‐
                             Agency ID: 81144                                4920 
                                                                             309 
                             Phone: 207‐797‐7890                             Cumberland      ‐ English 
                                                                                                             MAINE STATE 
 COMMUNITY                   E‐mail: crwaganje@cflmaine.org                  Ave Ste 202     ‐ French 
                                                                                                             HOUSING 
 FINANCIAL LITERACY          Website: cflme.org/                             Portland,       ‐ Other 
                                                                                                             AUTHORITY 
                             Agency ID: 80649                                Maine 04101‐    ‐ Swahili 
                                                                             4982 



4011                                                                                                               Rev: 03/28/2018
         Case 2:19-cv-00088-NT Document 1-5 Filed 02/27/19 Page 10 of 10                                 PageID #: 53



                                       
P.O. Box 50428, Indianapolis, IN 46250-0401




                             Phone: 866‐232‐9080 
    MONEY                    Toll‐free: 866‐232‐9080                       477 Congress 
                                                                                                           MONEY 
    MANAGEMENT               Fax: 866‐921‐5129                             St 5Th Floor     ‐ English 
                                                                                                           MANAGEMENT 
    INTERNATIONAL ‐          E‐mail:counselinginfo@moneymanagement.org     Portland,        ‐ Spanish 
                                                                                                           INTERNATIONAL INC. 
    SOUTH PORTLAND           Website: www.moneymanagement.org              Maine 04101 
                             Agency ID: 82632 
                                                                                            ‐ Arabic 
                                                                                            ‐ ASL 
                                                                                            ‐ Cambodian 
                                                                                            ‐ Cantonese 
                                                                                            ‐ Chinese 
                                                                                            Mandarin 
                                                                                            ‐ Creole 
                                                                                            ‐ Czech 
                                                                                            ‐ English 
                             Phone: 207‐774‐8211                           88 Federal St    ‐ Farsi 
    PINE TREE LEGAL          Fax: 207‐828‐2300                             PO Box 547       ‐ French 
    ASSISTANCE,              E‐mail: nheald@ptla.org                       PORTLAND,        ‐ Hindi        
    INCORPORATED             Website: www.ptla.org                         Maine 04101‐     ‐ Hmong 
                             Agency ID: 80635                              4205             ‐ Indonesian 
                                                                                            ‐ Korean 
                                                                                            ‐ Polish 
                                                                                            ‐ Portuguese 
                                                                                            ‐ Russian 
                                                                                            ‐ Spanish 
                                                                                            ‐ Swahili 
                                                                                            ‐ Turkish 
                                                                                            ‐ Ukrainian 
                                                                                            ‐ Vietnamese 
                             Phone: 207‐768‐3023‐650 
                             Toll‐free: 800‐432‐7881                       771 Main St 
    AROOSTOOK COUNTY                                                                                       MAINE STATE 
                             Fax: 207‐768‐3021                             PRESQUE ISLE, 
    ACTION PROGRAM,                                                                       ‐ English        HOUSING 
                             E‐mail: jbaillargeon@acap‐me.org              Maine 04769‐
    INC.                                                                                                   AUTHORITY 
                             Website: www.acap‐me.org                      2201 
                             Agency ID: 83641 
                             Phone: 207‐459‐2903                           6 Spruce 
    YORK COUNTY              Fax: 207‐490‐5026                             Street                          CITIZENS' HOUSING 
    COMMUNITY ACTION         E‐mail: Meaghan.Arzberger@yccac.org           SANFORD,         ‐ English      AND PLANNING 
    AGENCY                   Website: www.yccac.org                        Maine 04073‐                    ASSOCIATION, INC. 
                             Agency ID: 81150                              2917 
                             Phone: 207‐333‐6419                           17 Market 
    COMMUNITY 
                             Fax: 207‐795‐4069                             Square                          CITIZENS' HOUSING 
    CONCEPTS, INC. ALSO 
                             E‐mail: homequest@community‐concepts.org      SOUTH PARIS,  ‐ English         AND PLANNING 
    DBA 
                             Website: www.community‐concepts.org           Maine 04281‐                    ASSOCIATION, INC. 
    HOMEQUESTMAINE 
                             Agency ID: 81580                              1533 
                                                                                                           NEIGHBORHOOD 
                             Phone: 800‐542‐8227                           97 Water St 
    KENNEBEC VALLEY                                                                                        REINVESTMENT 
                             E‐mail: N/A                                   Waterville, 
    COMMUNITY ACTION                                                                        ‐ English      CORP. DBA 
                             Website: www.kvcap.org                        Maine 04901‐
    PROGRAM                                                                                                NEIGHBORWORKS 
                             Agency ID: 81685                              6339 
                                                                                                           AMERICA 

 




4011                                                                                                             Rev: 03/28/2018
